The opinion of the court was delivered by
Garrison, J.
The judgment of the Supreme Court is affirmed.
We do not find it necessary to consider the question decided by that court respecting the conflict between the provisions of the Strong act (Pamph. L. 1902, p. 65) and the Civil Service act (Pamph. L. 1909, p. 294), for the reason that the provision of the Strong act upon which the plaintiffs in error rely applies only to “offices” and “officers;” whereas the appointment they seek to sustain concerns a mere clerkship in one of the county institutions. That such an employment judged by the nature of its duties, as shown by a stipulation, is not an office is clear from our decisions which are collected in the opinion recently filed in the case of Fredericks v. Board of Health, 53 Vroom 200.
Even conceding that the hold-over officers recognized by the Strong act are to be treated as such by force of the language of the act under whicli they are appointed (Pamph. L. 1900, p. 168), such construction does not extend beyond the officers *696and heads of departments specifically enumerated in section 6 of that act, and “such other officers” as may be determined by the resolution of the board. The duties appertaining to the clerkship in question are performed by an agent employed by the board and not by virtue of any office recognized by this act.
The effect of the Strong act is not to invest this employment with the attributes of a position, still .less to constitute it an office.
Upon this ground the judgment of the court below is affirmed.
For affirmance — The Chancellor, Chief Justice, Garrison, Swayze, Bergen, Yoori-iees, Bogert, Yredenburgh, Congdon, White, Treacy, JJ. 11.
For reversal — None.